Citation Nr: 0217510	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  99-19 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to dependency and indemnity compensation 
benefits (DIC) pursuant to the provisions of 38 U.S.C.A. § 
1151 (West 1991 & Supp. 2002).

 
ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
June 1945.  He died in January 1988.  His surviving spouse 
is the appellant.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Albuquerque, New Mexico.

This matter was previously before the Board in March 2001, 
at which time it was remanded to the RO for further 
development and adjudicative action.  

The RO most recently affirmed the determination previously 
entered in November 2001.

In May 2002 the Board requested an opinion from one or more 
medical experts from the Veterans Health Administration.  
The appellant was apprised of this request by letter dated 
in May 2002.  The requested opinion was provided to the 
Board in May 2002.  Notice of receipt of the opinion, along 
with a copy of the opinion, were sent to the appellant in 
June 2002.  The appellant was notified that she had 60 days 
in which to review the opinion and submit any additional 
evidence or argument in support of her claim.  The appellant 
did not respond to the Board's June 2002 letter.


FINDINGS OF FACT

1.  The veteran died in January 1988 at age 79; an autopsy 
was not performed.  On the death certificate, the cause of 
death was listed as cardiac arrest, due to or as a 
consequence of hypotension and possible sepsis.  It was 
indicated that there had been no recent surgical procedure 
performed.

2.  At the time of the veteran's death, service connection 
was in effect for an unstable right knee, which had been 
rated as 20 percent disabling.

3.  No additional disability incurred as a result of VA 
medical care contributed substantially, materially, or 
combined with another disorder to cause the veteran's death, 
nor did such disability aid or lend assistance to the 
production of death. 


CONCLUSION OF LAW

The criteria by which DIC may be awarded under the 
provisions of 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. 
§§ 1151, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.358, 3.800 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA outpatient treatment records and hospital treatment 
records dated from April 1985 to January 1988 showed that 
the veteran was treated for several disabilities to include 
nasal sinuses, hypertension, epistaxis, ill fitting dentures 
and visual problems.

In December 1987 the veteran was admitted to a VA hospital 
with severe respiratory problems.  Hospitalization was 
indicated for treatment of acute bronchopulmonary 
symptomatology ("acute bronchitis") superimposed on chronic 
obstructive pulmonary disease.  The veteran was known to 
have hypertension, chronic renal insufficiency, anemia, and 
status post left lower lung lobectomy for cancer.  There was 
a history of a polypectomy about six (6) years previously 
recorded.  

Follow-up had been advised because of two small polyps which 
were reported to have remained.  A history of diverticulosis 
was also recorded.  His condition was said to have improved 
with shortness of breath and wheezing having been resolved.

In January 1988, a colonoscopy was attempted for examination 
of the rectum and large intestine.  The colonoscopy had to 
be stopped because of an inability to negotiate an acute 
angulation at the sigmoid colon.  A barium enema with air 
contrast was recommended.  Progress notes reveal that the 
veteran was alert, and had no discomfort, and was up 
smoking.  The barium enema was performed three days later, 
and revealed multiple diverticula in the sigmoid and 
descending colon.  The remainder of the colon appeared to be 
intact.  His breathing improved, however, it was indicated 
that he continued to smoke and was advised on smoking 
cessation and improved breathing patterns.  X-rays revealed 
that he had an enlarged heart and chronic obstructive 
pulmonary disease.  He was discharged in fairly satisfactory 
condition.  He was to return to the clinic in May 1988.

During the veteran's lifetime service connection had been 
granted for an unstable right knee, postoperative, rated as 
20 percent disabling.

The veteran was re-admitted to the VA Medical Center later 
in January 1988, due to renal insufficiency and acute 
hypokalemia.  He passed away the same day as a result of 
cardiac arrest due to hypotension and possible sepsis. 

The certificate of death, dated in February 1988, shows that 
the veteran passed away on January 27, 1988.  The immediate 
cause of death was determined to be cardiac arrest, due to 
or as a consequence of hypotension and possible sepsis.  It 
was indicated that there had been no recent surgical 
procedure performed.  There was no autopsy conducted.

The appellant filed a claim of entitlement to DIC pursuant 
to the provisions of 38 U.S.C.A. § 1151 in July 1997.  

The appellant submitted a letter to the RO dated in July 
1999.  She indicated that the veteran had told her that 
during the first week of January 1988, two VA physicians had 
been testing him for polyps.  She stated as follows: 

"... the doctors went up through his 
rectum with a tube of some kind.  Bert 
told me that he couldn't stand it.  Bert 
said one doctor sit on him while the 
second doctor used the tube.  Bert told 
me the doctors hurt him so bad that they 
had rupture him.  Bert said he could 
feel fluids running out into his septum 
or out inside his body.  I know the 
doctors rupture my husband and cause him 
to have infection which cause his 
death."

In May 2002, the Board sought the opinion of a medical 
expert from the Veterans Health Administration as to whether 
any VA treatment of the veteran, whether on an inpatient or 
outpatient basis, resulted in his death reported on the 
death certificate as cardiac arrest due to hypotension, and 
unknown possible sepsis.  It was emphasized to the medical 
specialist that fault or negligence was not a factor to be 
taken into consideration.

The requested medical advisory opinion from Veterans Health 
Administration was provided to the Board in May 2002.  The 
physician opined that with regard to the allegation that the 
colonoscopy done on January 8, 1988, caused the veteran's 
death on January 27, 1988, it was highly unlikely that this 
was true because of the time lag between the time of the 
colonoscopy and the time of the veteran's death.




He explained that the incidence of bowel perforation after 
diagnostic colonoscopy is between 0.3% to 0.4%, and if a 
polypectomy is done, the incidence of perforation is between 
0.3% to 1.0%.  The incidence may be higher with an 
"uncooperative" patient.  The perforation into the 
peritoneal cavity may be recognized during the procedure or 
may be delayed for several days if the perforation is small.  

Signs and symptoms may include abdominal pain and 
distention, fever, an elevated white cell count, air in the 
abdominal cavity, etc.  He recorded that most perforations 
can be treated medically with close observation and 
antibiotics.

The physician concluded that it was highly unlikely that the 
veteran's colonoscopy on January 8, 1988, did not manifest 
itself until January 27, 1988.  It was also highly unlikely 
that the air contrast barium enema done on January 11, 1988, 
caused a perforation of the colon that did not manifest 
itself until January 27, 1988.

With regard to other potential causes of the veteran's 
death, the physician pointed out that the veteran had 
hypertension that was poorly controlled at times.  The 
hypertension may have contributed to his renal failure, but 
he could not posit a direct link to the hypertension, the 
renal failure and a possible sepsis syndrome with the 
information provided.  In summary, the physician concluded 
that it was unlikely that medical care rendered to the 
veteran by VA resulted in his death 
on January 27, 1988.


Criteria

The Board recognizes that the issue of service connection 
for the cause of the veteran's is not before us in the 
present appeal.  


However, the Board will briefly summarize the law pertaining 
to such cases, since the present matter involves an 
assertion that disability incurred in a VA medical facility 
caused the death of the veteran.

The surviving spouse of a veteran whose death was caused by 
a service-connected disability may be entitled to benefits.  
38 U.S.C.A. § 1310 (West 1991 & Supp, 2002).  

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (West 
1991 & Supp, 2002).

A service-connected disability is deemed to have been the 
principal cause of death when it, alone or jointly with 
another disorder, was the underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (West 
1991 & Supp, 2002).  

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a 
service- connected disability contributed substantially, 
materially, or combined with another disorder to cause 
death, or that it aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (West 1991 & Supp, 2002).

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, disability compensation or dependency and 
indemnity compensation may be awarded in the same manner as 
if the additional disability or death were service 
connected.  See 38 C.F.R. §§ 3.358(a), 3.800(a) (2002).

Implementing regulations provide that, in determining 
whether additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto. 

Compensation is not payable if the additional disability or 
death results from the continuation or natural progress of 
the disease or injury for which the veteran was treated.  38 
C.F.R. § 3.358(b)(1), (2).  

Regulations also provide that the additional disability or 
death must actually result from VA treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant compensation.  38 C.F.R. § 3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  

"Necessary consequences" are those which are certain or 
intended to result from the treatment provided.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would, in fact, be 
administered.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part 
of VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  

Those interpretations and the cited regulatory provision 
were invalidated by the United States Court of Appeals for 
Veterans Claims (CAVC) in the case of Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd sub nom.  Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 
U.S. 115 (1994).  

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective from November 25, 1991, the 
date the initial Gardner decision was issued.  60 Fed. Reg. 
14,222 (Mar. 16, 1995).  The interim rule was later adopted 
as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) 
(codified at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  That 
amendment applies to claims filed on or after October 1, 
1997. Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that, as previously communicated 
to the appellant in the March 2001 Board Remand, there has 
been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision 
of the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the 
final regulations implementing the VCAA were published in 
the Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 
Fed. Reg. 45,620, 45,630-45,632 (August 19, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board 
entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to 
pre-VCAA decisions of the Board.  See Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
its enactment.  Further, the regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  




Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The Board notes that the duty to assist has been satisfied 
in this instance.  The RO  has made reasonable efforts to 
obtain evidence necessary to substantiate the appellant's 
claim, including any relevant records adequately identified 
by her as well as authorized by her to be obtained.  
38 U.S.C.A. § 5103A (West Supp. 2002); see also McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

More specifically, the Board notes that when the appellant 
filed her claim she indicated treatment of the veteran at 
the VA Medical Center in Big Springs, Texas; and at the VA 
Medical Center in Albuquerque, New Mexico.  An expert 
opinion from the Chief of Staff of the VA Medical Center in 
Las Vegas, Nevada was also provided.  

The treatment records and reports of expert opinion have 
been obtained from the identified providers and have been 
associated with the veteran's claims folder.  The RO has 
obtained and associated with the claims file the medical 
treatment and examination reports identified by the 
appellant.

The Board is of the opinion that to the extent possible, 
there is sufficient medical evidence on file to permit a 
determination of the issue on appeal.  See 38 U.S.C. 
§ 5103A(d) (West Supp. 2002).

As noted earlier, the appellant was specifically notified of 
the enactment of the VCAA in the March 2001 Remand of the 
Board.  The RO also notified her by letter also dated in 
March 2001.  This letter advised her of the evidence 
required to establish entitlement, indicating what 
additional evidence was required to be submitted in support 
of her claim.  Such notice sufficiently placed the appellant 
on notice of what evidence could be obtained by whom and 
advised her of her responsibilities if she wanted such 
evidence to be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts 
pertinent to her claim is required to comply with the duty 
to assist her as mandated by the VCAA.  38 U.S.C.A. § 5103A 
(West Supp. 2002)

The record shows that the RO has informed the appellant of 
the evidence needed to substantiate her claim through 
issuance of a rating decision, a Statement of the Case, a 
Supplemental Statement of the Case, a Board Remand, and 
associated correspondence.

In this regard, the appellant has been given the opportunity 
to direct the attention of the RO to evidence which she 
believes is supportive of her claim, and the RO, as noted 
above, has expanded the record accordingly by obtaining and 
associating with the claims file any additional evidence 
mentioned by the appellant to the extent possible.  See 
Quartuccio, supra.



The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  As evidenced by the RO's development and 
adjudication of the issue currently on appeal, VA has 
notified the appellant of the information and evidence 
necessary to substantiate her claim.

Lastly, the Board notes that this is not a case in which the 
VCAA has been applied in the first instance.  See generally 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The VCAA development letter sent in March 2001 demonstrated 
the RO's consideration of the VCAA in association with a 
Remand of the Board, and its consideration of the VCAA in 
the subsequent Supplemental Statement of the Case issued in 
November 2001.

As discussed above, the Board has reviewed the evidence of 
record and determined that all notification and development 
actions required by the new law and the implementing 
regulations have been completed in full.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case, such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).


DIC Pursuant To The Provisions Of 38 U.S.C.A. § 1151

As noted above, the appellant's claim for benefits under 38 
U.S.C.A. § 1151 was originally filed in June 1997, prior to 
the effective date of the legislative amendment to 38 
U.S.C.A. § 1151.  Therefore, the 1997 statutory amendment 
does not apply.  Accordingly, this claim was adjudicated by 
the RO, and has been reviewed by the Board, under the 
Gardner interpretation of 38 U.S.C.A. § 1151 and the interim 
rule issued by the Secretary on March 16, 1995, and adopted 
as a final regulation on May 23, 1996.  Thus, if the 
applicable statutory and regulatory criteria are otherwise 
met, this claim could be granted without evidence of either 
fault, negligence, etc. by VA.

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, however, it is the 
decision of the Board that the preponderance of the evidence 
weighs against the claim for compensation under 38 U.S.C.A. 
§ 1151 for disability alleged to be caused by 
hospitalization or medical or surgical treatment provided by 
VA.

In this case, where the veteran was treated for several 
disabilities to include nasal sinuses, hypertension, 
epistaxis, ill fitting dentures and visual problems, the 
Board's principal concern is whether any additional 
disability resulted from VA treatment and (if it did not 
represent natural progress of the a disability, was not 
merely coincidental with the treatment, and was not a 
necessary consequence of the treatment) caused or 
contributed in a substantial way to cause the veteran's 
death.

The appellant has asserted that the veteran had told her 
that during the first week of January 1988, two VA 
physicians had been testing him for polyps, and that the 
doctors had encountered difficulties in the procedures which 
resulted in a rupture and subsequent sepsis which ultimately 
led to his death.



It would be helpful, in understanding the condition of the 
veteran's health at the time of his terminal 
hospitalization, to review the previous invasive procedures 
he had undergone, and the reports of the colonoscopies which 
were alleged to have caused a rupture.

The veteran had developed several medical problems since 
service.  A summary provided by the VA physician in May 2002 
shows these included an appendectomy in 1947; amputation of 
the distal interphalangeal joint of his third and fourth 
finder on the right hand; hypertension (often poorly 
controlled); anxiety reaction in 1960; atrophy of right 
quadriceps secondary to disuse; headaches; osteoarthritis of 
various joints; an ulnar nerve transplant on the left in 
1970; status post left lower lung lobectomy secondary to 
adenocarcinoma; chronic obstructive pulmonary disease 
secondary to smoking; chronic renal failure of unknown 
etiology (possibly secondary to uncontrolled hypertension); 
anemia secondary to renal failure; diverticulosis; status 
post polypectomy of the colon probably in 1982; and a right 
herniorrhaphy.

The veteran was admitted to the Big Spring, Texas, VA 
Medical Center on December 28, 1987 to January 15, 1988, for 
exacerbation of his chronic obstructive pulmonary disease 
and an infiltrate in his left lung.  He responded to 
treatment.  He underwent a colonoscopy on January 8, 1988, 
secondary to his previous history of colon polyps.  

The colonoscopy was aborted because the physician was 
"unable to pass scope beyond sigmoid angulation."  The 
endoscopist noted diverticulosis, but did not report seeing 
any polyps.  He recommended an air contrast barium enema, 
which was reportedly done on January 11, 1988, which 
revealed diverticulosis. 

The veteran was discharged from the hospital on January 15, 
1988, in "a fairly satisfactory condition".  He was to 
return to the clinic on May 19, 1988, with a CBC, renal 
profile and theophylline level.  On discharge from the 
hospital, the veteran was given Aldomet, theophylline, 
Tylenol, Mylanta II, and erythromycin for one week.  

Apparently the veteran was admitted to the Albuquerque, New 
Mexico, VA Medical Center on January 27, 1988, with renal 
insufficiency, hypokalemia, hypotension and possible sepsis.  
He died the same day.  No autopsy was done. Records for this 
admission were not available for review since they could not 
be found.

Under the circumstances described above, it appears that 
additional disability being asserted is related to the 
sepsis which was listed as a cause of death on the veteran's 
Certificate of Death, and which the appellant is asserting 
was the result of a rupture which occurred during the 
colonoscopies undertaken in January 1988.  

In reviewing the medical evidence pertaining to the 
veteran's death, the Board notes that there is no medical 
opinion in favor of the appellant's claim, on the contrary, 
the only opinion as to the cause of the veteran's death 
weighs against the claim.  

As set forth in detail above, the medical advisory opinion 
from the Chief of Staff at the Las Vegas, Nevada, VA Medical 
Center, notes it was it was highly unlikely that the 
colonoscopy done on January 8, 1988, caused the veteran's 
death on January 27, 1988, because of the time lag between 
the two events.  It was established that a perforation into 
the peritoneal cavity might have been recognized during the 
procedure or delayed for several days if the perforation was 
small.  Moreover, a perforation would have been accompanied 
by signs and symptoms which may have included abdominal pain 
and distention, fever, an elevated white cell count, air in 
the abdominal cavity, etc.  

The physician concluded that it was highly unlikely that a 
rupture from the veteran's colonoscopy on January 8, 1988, 
did not manifest itself until January 27, 1988.  It was also 
highly unlikely that the air contrast barium enema done on 
January 11, 1988, caused a perforation of the colon that did 
not manifest itself until January 27, 1988.  The opinion 
concluded that it was unlikely that medical care rendered to 
the veteran by VA resulted in his death on January 27, 1988.

With regard to other potential causes of the veteran's 
death, the physician pointed out that he had hypertension 
which was poorly controlled at times.  The hypertension may 
have contributed to his renal failure, but he could not 
posit a direct link to the hypertension, the renal failure 
and a possible sepsis syndrome with the information 
provided.

Under these circumstances, the preponderance of the evidence 
is against the claim to establish entitlement to DIC for the 
cause of the veteran's death pursuant to the provisions of 
38 U.S.C.A. § 1151.  The Board has considered the 
appellant's assertions that a result of the VA treatment, 
specifically a rupture, caused or hastened his death. 

While the Board respects the apparent sincerity of the 
appellant in her belief in the merit of her claim, and 
acknowledges that she is competent to report manifestations 
of a disorder perceptible to a lay party, such as pain, she 
is not competent to link those manifestations to any 
particular medical causation or etiology.  The resolution of 
issues which involve medical knowledge, such as the 
diagnosis of disability and determination of medical 
etiology and/or cause of death, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

Because the record preponderates against a finding that the 
veteran's death was due to additional disability incurred as 
a result of VA medical care, the reasonable-doubt/benefit-
of-the-doubt doctrine does not come is not for application.  

In summary, the preponderance of the competent medical 
evidence shows that the proximate cause of the veteran's 
death was not an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment.  
Accordingly, the Board concludes that the criteria for 
entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1151 based on a claim that the veteran's death resulted 
from hospitalization, or medical or surgical treatment 
provided by the VA, are not met, and the claim must be 
denied. 


ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1151 is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

